Citation Nr: 1826791	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant.



ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1974.  He died in June 1992.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for cause of death.  The Appellant timely appealed that issue. 

The Appellant testified in a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is included in the claims file.


FINDINGS OF FACT

1.  The Veteran's immediate causes of death were respiratory arrest and septic shock; the secondary causes were urinary tract infection, nasopharyngeal carcinoma, metastatic; and an other significant condition was sinusitis.

2.  Service connection was not established for any disabilities during the Veteran's lifetime.

3.  The Veteran did not serve in or visit the Republic of Vietnam during his military service.

4.  The Veteran was not exposed to herbicide agents, including Agent Orange, during his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1310, 1311, 1318, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Appellant nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

The Appellant asserts that the Veteran's death was caused by his in-service exposure to herbicides and while stationed in Thailand.

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, and after careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

As a general matter, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a [claimant] must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Diseases diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Analysis

Service connection can be established through application of statutory presumptions, to include those diseases associated with exposure to certain herbicide agents, including Agent Orange.  The death certificate reflects that the immediate causes of death were respiratory arrest and septic shock, due to or as a consequence of a urinary tract infection and metastatic nasopharyngeal carcinoma.  The death certificate also listed sinusitis as a significant condition.

The medical evidence does not show that the Veteran was diagnosed with any additional disease, injury, or disorder that contributed to his death.  Respiratory arrest, septic shock, urinary tract infection, nasopharyngeal carcinoma, and sinusitis have not been associated with exposure to herbicides for the purpose of presumptive service connection and they are not among the diseases listed in 38 C.F.R. § 3.309(e).

With regard to the Appellant's assertion that the Veteran was exposed to herbicide agents while stationed in Thailand, and while herbicide presumptions do not apply to the Appellant's case, she is not precluded from showing that the Veteran's military service caused his respiratory arrest, septic shock, urinary tract infection, nasopharyngeal carcinoma, and sinusitis because the Board must also consider entitlement to service connection on alternative bases.  See Combee, 34 F.3d at 1043.

In numerous statements, including at the March 2017 Board hearing, the Appellant stated that the Veteran was exposed to herbicides in Thailand because a chemical substance was used to destroy vegetation and was dumped into the river.  She asserted that her husband had told her that he lived in a house surrounded by no vegetation.

The Veteran's service treatment records (STRs) and personnel records indicate that he served in Thailand and the United States during his service.  His DD-214 shows that his military occupational specialty (MOS) was ECM/DF systems repairman, 7th Radio Research Field Station.  His medals and awards included the National Defense Service Medal, Armed Forces Expeditionary Medal, and Experts Badge - Rifle.  

The Board has considered the Appellant's lay assertions from May 2013, November 2013, and February 2014, as well as the May 2012 buddy statement that some herbicidal substance was sprayed to remove foliage in the area.  

While all veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Appellant can also claim that the Veteran was entitled to the presumption of herbicide exposure because he was stationed in Thailand.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1.  The claims file contains a memorandum for the record regarding general herbicide exposure in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides was only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  The memorandum further indicated that there is no presumption of "secondary exposure" to herbicide agents based on being near or working on aircraft that flew over Vietnam or handing of equipment that was once used in Vietnam.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of those air bases between February 28, 1961 and May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. VBA Manual M21-1, IV.ii.1.H.5.b.

The Veteran's military personnel records show that he was stationed in Udorn, Thailand, and served on the Ramasun Station.  The Appellant also states that her husband was in Laos; however, there is no evidence to support that statement in the Veteran's personnel records.  Regardless, the Veteran's MOS as an ECM/DF systems repairman does not indicate that he had regular contact with the base perimeter of these bases.  Accordingly, the Board finds that the Veteran is not shown to have been exposed to herbicide agents, including Agent Orange, during his military service.

A review of the Veteran's claims file shows that the record does not include many private medical treatment records.  In May 2014, the Social Security Administration notified VA that they could not send medical records for the Veteran as they had been destroyed.  In April 2013, VA was notified that there were no records for the Veteran's treatment at Marshall Medical Center North or Cancer Treatment Centers of America, as the records were only retained for 10 years.  Medical records from the University of Alabama, Birmingham Hospital, were obtained; however, the treatment records were only for his cancer treatment and the records did not contain any indication that the Veteran's condition was caused by exposure to herbicides.   Similarly, there is no indication in the record that any of the other conditions leading to the Veteran's death were caused by exposure to herbicides or otherwise related to his active service.

The Board has reviewed the Veteran's service treatment records (STRs).  His August 1974 separation examination reflects that, on clinical evaluation, all relevant body systems were marked as normal.  There are no other entries in his STRs showing complaints of or treatment for sinusitis, respiratory problems, cancers, polyps, cysts, or growths.

The Board finds that an injury or disease in service did not cause or contribute substantially or materially to the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


